               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 R&L TRANSFER, INC. and TRUCK
 LEASING, LLC,                                NO. 4:19-CV-0967
       Plaintiffs,
                                              (JUDGE CAPUTO)
              v.
 YAYA TRANSPORT, LLC and
 ABDIRIZAK GURE,
       Defendants.
                                    ORDER
      NOW, this 17th day of July, 2019, IT IS HEREBY ORDERED that the Motion
to Dismiss (Doc. 3) filed by Defendants Yaya Transport, LLC and Abdirizak Gure is
DENIED.


                                             /s/ A. Richard Caputo
                                             A. Richard Caputo
                                             United States District Judge
